Petitions for certiorari before judgment to C. A. D. C. Cir.
1. Joint motion of the Special Prosecutor and counsel for the President to unseal those portions of the record ordered sealed by the District Court on May 13, 1974, denied except for the following extract from the sealed record:
“On February 25, 1974, in the course of its consideration of the indictment in the instant case, the June 5, 1972, Grand Jury, by a vote of 19-0, determined that there is probable cause to believe that Richard M. Nixon (among others) was a member of the conspiracy to defraud the United States and to obstruct justice charged in Count I of the instant indictment, and the Grand Jury authorized the Special Prosecutor to identify Richard M. Nixon (among others)' as an unindicted coconspirator in connection with subsequent legal proceedings in this case.”
*961Other than this disclosure, the sealed record! shall remain sealed.
2. In addition to questions designated by the parties in the petition for certiorari, the cross-petition for certi-orari, and the petition for writ of mandamus filed in the Court of Appeals (CA No. 74-1532), the parties are requested to brief and argue the following questions:
(a) Is the District Court order of May 20, 1974, an appealable order?
(b) Does this Court have jurisdiction to entertain and decide the petition for mandamus transmitted by the Court of Appeals to this Court?
3. Printing of any portions of the record that have been filed in this Court under seal shall be dispensed with. Any portions of the briefs that counsel deem necessary to keep confidential in order to conform with the provisions of paragraph 1 above shall be submitted under seal to this Court, and counsel in oral argument shall refrain from disclosing any portions of the record that are under seal.
Mr. Justice Rehnquist took no part in the consideration or decision of this order.